Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 10-15) in the reply filed on July 13, 2021 is acknowledged. 
Claims 4-9 are canceled. Claims 1-3 and 10-16 are pending. Claims 1-3 and 16 are withdrawn without traverse (filed 7/13/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/21. 
3.	Claims 10-15 are under examination in this office action.

Specification
4.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 

5.	The disclosure is objected to because of the following informalities: The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
In this case, the attempt to incorporate subject matter of sRAGE into this application by reference to different GenBank Accession Nos. is ineffective because sRAGE is an essential material required by the claimed method.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
6.	Claims 10-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claims 10-13 depend from claim 1. However, claim 1 is a non-elected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for increasing cell viability or cell numbers of neurons in a rat model of AD induced by A1-42 after administering sRAGE-secreting MSCs to the rats as compared to rats induced by A1-42 and treated with MSCs and no sRAGE or downregulating the expression levels of APP, BACE1, AGE, HMGB1, S100b in rats of AD induced by A1-42 after administering sRAGE-secreting MSCs to the rats as compared to the rats induced by A1-42 only, does not reasonably provide enablement for a method of prevention or treatment of all forms of AD by administration of sRAGE-secreting stem cells as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 10 and 14 that is directed to a method of prevention.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.

The instant invention is based on findings that administration of sRAGE-secreting mesenchymal stem cells (sRAGE-secreting MSCs) to rats injected with Abeta1-42 resulted in an increased number of cell viability or neurons as compared to rats injected with Abeta1-42 and treated MSCs with no sRAGE (examples 2 and 5) or downregulation of APP, BACE1, AGE, HMGB1, S100b as compared with rats injected ABeta without sRAGE-secreting MSCs (examples 3, 4 and 5). Applicant extrapolates the above findings to the claimed methods of preventing or treating Alzheimer’s disease (AD) comprising administering to a patient with AD sRAGE-secreting stem cells including sRAGE-secreting MSCs.
First, Applicant is not enabled for a method of preventing a person from getting AD. The instant claims recite the limitation “prevention or treatment of AD …". However, neither the specification nor the prior art provides guidance as to how to prevent a person from having AD caused by all possible mechanisms.  Any individual has a potential to develop any form of AD. Applicant fails to teach how to identify or predict when and which one of us would be susceptible to such a disease or developing the disease, and predict when we would need administration of the claimed sRAGE-secreting stem cells or sRAGE-secreting MSCs o prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed sRAGE--amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting. If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention. Further, Applicant also fails to provide specific guidance as to what specific amount of sRAGE-secreting MSCs can be used and thus would be effective to prevent AD. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease. 
Second, based on the specification and the prior art, Applicant is enabled for increasing cell viability or cell numbers of neurons in a rat model of AD induced by A1-42 after administering sRAGE-secreting MSCs to the rats as compared to rats induced by A1-42 and treated with MSCs and no sRAGE or downregulating the expression levels of APP, BACE1, AGE, HMGB1, S100b in rats of AD induced by A1-42 after administering sRAGE-secreting MSCs to the rats as compared to the rats induced by A1-42 only. However, the claims are not limited to the methods set forth above but also encompass preventing and treating all forms of AD caused by any possible mechanisms. 
1-42 and the pathogeneses or causes of all forms of AD in vivo in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Neither the specification nor the prior art teaches that administration of the claimed sRAGE-secreting stem cells including sRAGE-secreting MSCs can prevent or treat all forms of AD. 
While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed sRAGE-secreting stem cells can treat cognitive dysfunction or dementia in AD because neuronal loss is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359), Atwood et al. (p. 33, abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107). 
 as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of Alzheimer’s disease in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, 1-42 after administering sRAGE-secreting MSCs to the rats as compared to rats induced by A1-42 and treated with MSCs and no sRAGE or downregulating the expression levels of APP, BACE1, AGE, HMGB1, S100b in rats of AD induced by A1-42 after administering sRAGE-secreting MSCs to the rats as compared to the rats induced by A1-42 only. However, the specification fails to provide sufficient guidance or evidence to demonstrate that all forms of AD caused by different mechanisms can be treated or prevented by the claimed sRAGE-secreting stem cells because there is no well-established correlation between reduction of toxicity induced by Aor reduction of the expression levels of APP, BACE1, AGE, HMGB1, S100b in rats of AD induced by A1-42 after administration of the claimed sRAGE-secreting stem cells and pathogeneses or causes of AD caused by other mechanisms. Since the pathogenesis of AD is complex and the causes of dementia/cognitive dysfunction in AD have not been deciphered and are equally complex, it is unpredictable whether the reduction of toxicity induced by Aor reduction of the expression levels of APP, BACE1, AGE, HMGB1, S100b in rats of AD induced by A1-42 after administration of the claimed sRAGE-secreting stem cells can be applied to other forms of AD caused by other mechanisms or whether administration of the claimed sRAGE-secreting stem cells can treat all forms of AD, indicating that undue experimentation is required. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to . 


Claim Rejections - 35 USC § 112
8.	Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 12 and 14 encompass inhibiting a genus of RAGE ligands. Applicant has not disclosed sufficient species for the broad genus of RAGE ligands. The specification only discloses AGE, HMGB1 and S100b as RAGE ligands that can be inhibited after administration of sRAGE-secreting MSCs in the claimed method. However, the claims are not limited to the molecules set forth above but also encompass structurally and functionally undefined RAGE ligands.  

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of inhibiting the expression of AGE, HMGB1 and S100b as RAGE ligands in the claimed method. However, Applicant is not in possession of inhibiting other structurally and functionally undefined RAGE ligands. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of RAGE ligands. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other RAGE ligands to function of AGE, HMGB1 and S100b because a single amino acid change on a molecule can abolish the binding ability or activity of the molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the 
Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate and identify what other RAGE ligands might be. Since the common characteristics/features of other RAGE ligands are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of RAGE ligands.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of RAGE ligands, and therefore conception is not achieved until Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US6677299)) in view of Kang et al. (J. Alzh. Dis. 2016; 54:879-889), Wyse et al. (Intl. J. Mol. Sci. 2014; 15:1719-1745; doi:10.3390/ijms15021719) and Park et al. (Sci. Rep. Nov 02, 2016; 6:35933. DOI:10.1038/srep-35933, as in IDS), and evidentiary references: Cho et al. (FASEB J, 2009; 23:2639-2649, as in IDS), Yan et al. (J. Mol. Med., 2009; 87:235-247, as in IDS), Yan et al. (Nature, 1996; 382:685-691, as in IDS), 
Stern et al.(US6677299)) methods of treating Alzheimer’s disease (AD) comprising administering to a subject suffering from AD an inhibitor of RAGE including soluble RAGE (sRAGE) or anti-RAGE antibody to  (see col. 11, lines 58-col. 12, line 62; col. 3, lines 23-50; col. 4, lines 14-38; col. 17-22, example 1; col. 24-26, in particular). The limitations “inhibiting an expression of amyloid precursor protein (APP) or beta-site APP cleaving enzyme 1 (BACE1)”, “inhibiting an expression of a RAGE ligand including AGE, HMGB1 and S100b or an inflammatory protein” and “inhibiting RAGE-mediated neuronal death or inflammation” recited in the preamble of the claims 11-13 respectively or in a wherein clause in claim 14 are the inherent results of administration of sRAGE and as evidenced by Cho et al. (see p.2639, abstract; p. 2641-2647 for inhibiting the expression of APP and BACE1, Cho et al., FASEB J, 2009; 23:2639-2649, as in IDS), Yan et al. (see p. 236-238 for inhibiting the expression of a RAGE ligand including AGE, HMGB1 and S100b or an inflammatory protein; Yan et al., J. Mol. Med., 2009; 87:235-247, as in IDS), Yan et al. (see p.689-691 for sRAGE reduces Abeta-induced cytotoxicity/neuronal death; Yan et al., Nature, 1996; 382:685-691, as in IDS), 
But Stern does not teach using sRAGE-secreting stem cells including sRAGE-secreting mesenchymal stem cells (sRAGE-secreting MSCs) or sRAGE-secreting 
While Stern does not teach using sRAGE-secreting stem cells including sRAGE-secreting MSCs or sRAGE-iPSCs to deliver sRAGE as recited in claims 10-14, Kang et al., Wyse et al and Park et al. teach these limitations and provide motivation and an expectation of success in using sRAGE-secreting MSCs or sRAGE-iPSCs to deliver sRAGE in the Stern’s method to treat AD or inhibit the expression of APP, BACE1, AGE, HMGB1, S100b, an inflammatory protein, neuronal death or inflammation as instantly claimed because Kang and Wyse teach that methods of treating AD using MSCs and MSCs can be simultaneously used for delivery of a therapeutic protein or neurotrophic factor and Park teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment.    
Kang et al. teach methods of treating AD comprising administering to a patient suffering from AD mesenchymal stem cells (MSCs) or human umbilical cord mesenchymal stem cells (hUC-MSCs) and  phase I and II clinical trials of treatment of AD using MSCs, including clinical trials: NTC01297218, NCT01696591, NTC1547689, NTC02672306 (see p. 881-885; p. 884, table 1).
Wyse et al. teach that different types of stem cells including embryonic stem cells (ESCs), umbilical cord stem cells (UCSCs), adult stem cells (ASCs), induced pluripotent stem cells (iPSCs), neural stem cells (NSCs) and mesenchymal stem cells (MSCs) can be used for treatment of cell therapy in neurodegenerative diseases including AD (p. 880-881). Wyse also teaches that MSCs are easier to harvest abundantly and can be used for treating neurodegenerative diseases including AD and can also be used as 
Park et al. teach sRAGE-overexpressing mesenchymal stem cells (i.e. sRAGE-secreting MSCs) for anti-inflammation treatment (see p.1, abstract; p. 2, paragraph 6 to p. 5, paragraph 2, figures 1-3  & p. 9, paragraphs 6-8, in particular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Kang, Wyse and Park with the teaching of Stern to use sRAGE-secreting stem cells including to sRAGE-secreting MSCs or sRAGE-iPSCs in the method of Sten to deliver sRAGE to treat AD with an expectation of success because Stern teaches a method of treating AD by administering sRAGE to AD patients, while Kang and Wyse teach that MSCs provide both benefits for treatment of AD and simultaneously serve as a delivery tool to deliver a therapeutic protein or neurotrophic factor to cross the BBB and treat neurodegenerative diseases including AD, and Park teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment. In this combination, both Stern’s method and Kang and Wyse’s method are performing the same functions in treatment of AD they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Stern’s method using MSCs or sRAGE-secreting MSCs to deliver sRAGE for the treatment of AD, and would have known how to do so. The person of ordinary skill in 
The person of ordinary skill would have had a reasonable expectation of success in selecting sRAGE-secreting MSCs to deliver sRAGE in the Stern’s method to treat AD because Stern’s method requires sRAGE for treatment of AD, and Kang and Wyse teach that MSCs provide both benefits for treatment of AD and simultaneously serve as a delivery tool to deliver a therapeutic protein or neurotrophic factor to cross the BBB and treat neurodegenerative diseases including AD, and Park teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment. The skilled artisan would have been motivated to select sRAGE-secreting MSCs because both Stern and Kang and Wyse teach treating AD using sRAGE or MSCs, while Kang and Wyse expressly suggests that MSCs can be used for both for treatment of AD and a delivery tool for delivery a therapeutic protein to cross the BBB and Park teach sRAGE-secreting MSCs and their use in the treatment of  anti-inflammation. 
Thus, it is obvious to combine two prior art elements (i.e. sRAGE, MSCs, sRAGE-secreting MSCs) according known methods (i.e. Stern’s method of treating AD using sRAGE and Kang and Wyse’s method of treating AD using MSCs and MSCs can .
   
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of copending Application No. 16/610135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as preventing or treating a neurological diseases including Alzheimer’s disease (AD) or preventing or treating AD. The method for preventing or treating Alzheimer’s disease comprising administering a patient in need thereof a stem cell comprising a gene encoding sRAGE and secreting sRAGE in this instant case and the method of preventing or treating a neurological disease including AD comprising administering to a subject in need thereof a sRAGE-secreting stem cell in Application No. 16/610135 overlaps in scope. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus the instant and copending Application claim a non-distinct invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

12.	NO CLAIM IS ALLOWED.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 21, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649